De Haven, J.
This is an orignal proceeding in which this court is asked to issue a writ of mandamus commanding the judge of the superior court of Yolo County to dismiss a certain criminal action pending in that court against the petitioner, John B. Strong. It appears that on September 8,1892, an information was filed in that court charging the petitioner with the crime of assault with intent to commit murder, but he was not arraigned thereon until the twenty-sixth day of November following. The petitioner neither applied for nor consented to this delay, and upon his arraignment moved the court to dismiss the prosecution upon the ground that be had not been brought to trial within sixty days after the filing of the information. The superior court after listening to an oral statement of the district attorney, in which that officer gave his reasons for not moving in the matter of the petitioner’s arraignment and trial at an earlier date, denied the motion. In passing upon the motion the court also took judicial notice of the fact that in the arrangement of business upon its calen*101dar, the trial of jury cases had been fixed to commence on October 7, 1892, and that the jury appearing on that day was excused from attendance upon the court until ¡November 15, 1892, at which time the trial of criminal cases having precedence over that against the petitioner was proceeded with, and not concluded until the date when the petitioner was called for arraignment. It also appears that the reason for the postponement of the trial of the cases referred to from October 7th to November 15th, and the dismissal of the trial jury until the latter day, was because of the election campaign then in progress, and the fact that the district attorney was engaged in Such campaign as a candidate for re-election.
1. In the view we take of the matter, it is unnecessary to determine whether the ruling of the superior court in denying the motion of petitioner was correct or not. Even if it should be conceded that the motion was improperly denied, the error is one which cannot be corrected in this proceeding. Section 1382 of the Penal Code provides : —
“The court, unless good cause to the contrary is shown, must order the prosecution to be dismissed in the following eases: —•
“ 1 i
“2. If a defendant whose trial has not been postponed upon $iis application is not brought to trial within sixty days after the finding of the indictment, or filing of the information.”
When a motion is made for the discharge of a defendant under this section, the question presented is a judicial question, involving in its decision the exercise of judicial discretion, and when such motion has been submitted to the court in which the prosecution is pending, and denied, such judgment or determination cannot be reversed by a proceeding in mandamus. Tiie rule is so well established that it may be said to be universal, that the writ of mandate-cannot be used to correct the errors of a court in passing upon questions regularly submitted to it in the course of a judicial proceeding, or' to control the exercise of its discretion. (High on Extraordinary Remedies, secs. 24, 149, 152; Merrill on Mandamus, sec. 187. See also the following cases which illustrate and declare the same principle: State v. Common Pleas of Passaic, 38 N. J. L. 182; Mooney *102v. Edwards, 51 N. J. L. 479; Davis v. County Commissioners, 63 Me. 396; Judges of Oneida C. P. v. People, 18 Wend. 79; Ex parte Johnson, 25 Ark. 614; State v. Norton, 20 Kan. 506; Ex parte Koon, 1 Denio, 644; People v. Weston, 28 Cal. 640; People v. Pratt, 28 Cal. 166; 87 Am. Dec. 110; Smith v. District Court, 17 Cal. 548; Lewis v. Barclay, 35 Cal. 213.) In this last case the application was for a writ of mandamus to compel the county judge of Calaveras County to reinstate an appeal which it was claimed he had wrongfully dismissed, and in denying the application this court said: “Mandamus lies to compel an inferior tribunal to perform a duty enjoined by law, if it refuses to do so; but if the duty is judicial, the writ cannot prescribe what the decision of the inferior tribunal shall be. The duty to be performed by the respondent in this case was strictly judicial, and there was no refusal on his part to perform it. He may or may not have erred in the disposition of the case> but whether he did or not, his- action cannot be reviewed by mandamus, nor, indeed, by any other means, for the case is one in which the county court had final jurisdiction, and if error was committed there is no remedy.”
So in this case the petitioner invoked a judicial decision when he submitted his motion to the superior court for a dismissal of the prosecution there pending against him, and although the judge may have erred in the decision of the question thus submitted, the error cannot be corrected by mandamus.
It follows from these views that the petitioner is not entitled to the relief demanded in the petition, and judgment must be ordered in favor of the defendant.
Judgment for the defendant.
Harrison, J., Paterson, J.,and Fitzgerald, J., concurred.